Citation Nr: 1315001	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  11-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical strain, prior to February 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral dry eye, status post photorefractive keratoplasty.

5.  Entitlement to a compensable initial evaluation for bursitis of the right hip.

6.  Entitlement to a compensable initial evaluation for bursitis of the left hip.

7.  Entitlement to a compensable initial evaluation for hypertension.

8.  Entitlement to a compensable initial evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior to her retirement in January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for each disability at issue.  The Veteran disagreed with the evaluations that were assigned.  By rating action dated January 2011, the RO assigned a 20 percent evaluation for cervical strain, effective February 1, 2009, the inception of the award.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before a Veterans Law Judge in May 2011.  By letter dated February 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer before the Board, and she was provided the opportunity to appear at another hearing.  The Veteran responded and indicated she did want to testify at another video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The Veteran and her representative should be notified of the time and place to report.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


